DISMISS; Opinion issued February 20, 2013




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01366-CV

                             HELEN CLARK, Appellant
                                       V.
                      THE BANK OF NEW YORK MELLON, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-04514-B

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       By postcard dated October 5, 2012, we notified appellant the $175 filing fee was due.

We cautioned appellant that failure to pay the filing fee within ten days would result in the

dismissal of this appeal. To date, appellant has not paid the filing fee.

       Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE


121366F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

HELEN CLARK, Appellant                            On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-12-01366-CV        V.                      Trial Court Cause No. CC-12-04514-B.
                                                  Opinion delivered by Chief Justice Wright.
THE BANK OF NEW YORK MELLON,                      Justices Lang-Miers and Lewis participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

         It is ORDERED that appellee THE BANK OF NEW YORK MELLON, recover its costs
of this appeal from appellant HELEN CLARK.


Judgment entered February 20, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              2